
	
		II
		112th CONGRESS
		1st Session
		S. 1797
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to permit as part
		  of certain highway projects the installation of charging infrastructure for
		  plug-in electric drive vehicles.
	
	
		1.Electric drive vehicle
			 infrastructure
			(a)DefinitionsSection
			 101(a) of title 23, United States Code, is amended by adding at the end the
			 following:
				
					(40)Charging
				infrastructure
						(A)In
				generalThe term charging infrastructure means any
				property (other than a building or the structural components of a building)
				that is used for the recharging of plug-in electric drive vehicles.
						(B)InclusionsThe
				term charging infrastructure includes electrical panel upgrades,
				wiring, conduits, trenching, pedestals, and related equipment.
						(41)Plug-in
				electric drive vehicleThe term plug-in electric drive
				vehicle means a vehicle that—
						(A)draws motive
				power from a battery; and
						(B)can be recharged
				from an external source of electricity for motive
				power.
						.
			(b)Eligible
			 projectsSection 133(b)(3) of title 23, United States Code, is
			 amended by inserting (including charging infrastructure in accordance
			 with section 137) after corridor parking facilities and
			 programs.
			(c)Fringe and
			 corridor parking facilitiesSection 137 of title 23, United
			 States Code, is amended—
				(1)in subsection
			 (a), by inserting after planned public transportation
			 facilities. the following: The addition of plug-in electric
			 drive vehicle charging infrastructure to new or previously funded parking
			 facilities shall be eligible for funding under this section.;
			 and
				(2)in subsection
			 (f)(1), by inserting , including the addition of charging
			 infrastructure after new facilities.
				(d)Public
			 transportationSection 142(a)(1) of title 23, United States Code,
			 is amended in the first sentence by inserting (which may include
			 charging infrastructure) after corridor parking
			 facilities.
			
